
	
		II
		111th CONGRESS
		2d Session
		S. 3662
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the President to prepare a quadrennial
		  National Manufacturing Strategy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Manufacturing Strategy Act of
			 2010.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States Government should promote
			 policies related to the United States manufacturing sector that are
			 intended—
				(A)to promote growth, sustainability, and
			 competitiveness;
				(B)to create well-paying, decent jobs;
				(C)to enable innovation and investment;
			 and
				(D)to support national security; and
				(2)the President and Congress should act
			 promptly to pursue policies consistent with a National Manufacturing
			 Strategy.
			3.National
			 Manufacturing Strategy
			(a)Strategy
			 requiredNot later than the
			 first day of July of the second year of each Presidential term, the President
			 shall submit to Congress, and publish on a public Internet Web site, a National
			 Manufacturing Strategy.
			(b)Deadline for
			 first National Manufacturing StrategyNotwithstanding subsection (a), the
			 President shall issue the first National Manufacturing Strategy not later than
			 the date that is one year after the date of the enactment of this Act.
			4.Establishment of
			 President’s Manufacturing Strategy Board
			(a)In
			 generalThe President shall
			 establish, within the Department of Commerce, the President’s Manufacturing
			 Strategy Board.
			(b)Public sector
			 membersThe President’s
			 Manufacturing Strategy Board shall include the following individuals:
				(1)The Secretary or head (or the designee of
			 the Secretary or head) of each of the following:
					(A)The Department of
			 the Treasury.
					(B)The Department of
			 Defense.
					(C)The Department of
			 Commerce.
					(D)The Department of
			 Labor.
					(E)The Department of
			 Energy.
					(F)The Office of the
			 United States Trade Representative.
					(G)The Office of
			 Management and Budget.
					(H)The Office of
			 Science and Technology Policy.
					(I)The Small Business
			 Administration.
					(J)Other Federal
			 agencies the President determines appropriate.
					(2)The Governors of 2
			 States, from different political parties, appointed by the President in
			 consultation with the National Governors Association.
				(c)Private sector
			 members
				(1)In
			 generalThe President’s
			 Manufacturing Strategy Board shall include 9 individuals from the private
			 sector, appointed by the President after consultation with industry and labor
			 organizations, including individuals with experience in the areas of—
					(A)managing
			 manufacturing companies;
					(B)managing supply
			 chain providers;
					(C)managing labor
			 organizations;
					(D)workforce
			 development;
					(E)conducting
			 manufacturing-related research and development; and
					(F)the defense
			 industrial base.
					(2)Balance in
			 representationIn making appointments of private sector members
			 to the President’s Manufacturing Strategy Board under paragraph (1), the
			 President shall seek to ensure that the individuals appointed represent a
			 balance among and within regions, sizes of firms, and industries of the
			 manufacturing sector.
				(3)Terms
					(A)In
			 generalEach member appointed under this subsection shall be
			 appointed for a term of 6 years, except as provided in subparagraphs (B) and
			 (C).
					(B)Terms of initial
			 appointeesAs designated by the President at the time of
			 appointment, of the members first appointed—
						(i)3
			 shall be appointed for a term of 2 years;
						(ii)3
			 shall be appointed for a term of 4 years; and
						(iii)3
			 shall be appointed for a term of 6 years.
						(C)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a new member is appointed.
					(d)Chair and vice
			 chair
				(1)ChairThe
			 Secretary of Commerce (or the designee of the Secretary) shall serve as the
			 Chair of the President’s Manufacturing Strategy Board.
				(2)Vice
			 chairThe President shall appoint the Vice Chair of the
			 President’s Manufacturing Strategy Board from among the private sector members
			 appointed by the President under subsection (c).
				(e)SubgroupsThe
			 President’s Manufacturing Strategy Board may convene subgroups to address
			 particular industries, policy topics, or other matters. Such subgroups may
			 include members representing any of the following:
				(1)Such Federal
			 agencies as the Chair determines appropriate.
				(2)State, local,
			 tribal, and territorial governments.
				(3)The private
			 sector, including labor, industry, academia, trade associations, and other
			 appropriate groups.
				(f)Meetings
				(1)Timing of
			 meetingsThe President’s Manufacturing Strategy Board shall meet
			 at the call of the Chair.
				(2)Frequency of
			 meetingsThe President’s Manufacturing Strategy Board shall meet
			 not less than 2 times each year, and not less than 4 times in a year preceding
			 the issuance of a National Manufacturing Strategy required under section
			 3(a).
				(3)Public meetings
			 requiredThe President’s Manufacturing Strategy Board shall
			 convene public meetings to solicit views on the United States manufacturing
			 sector and recommendations for the National Manufacturing Strategy.
				(4)Locations of
			 public meetingsThe locations of public meetings convened under
			 paragraph (3) shall ensure the inclusion of multiple regions and industries of
			 the manufacturing sector.
				(g)Application of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.), other than section 14 of such Act, shall apply to the
			 President’s Manufacturing Strategy Board, including any subgroups established
			 pursuant subsection (e).
			5.Duties of the
			 President’s Manufacturing Strategy Board
			(a)In
			 generalThe President’s
			 Manufacturing Strategy Board shall—
				(1)advise the President and Congress on issues
			 that concern the United States manufacturing sector;
				(2)conduct a comprehensive analysis in
			 accordance with subsection (b);
				(3)develop a National Manufacturing Strategy
			 in accordance with subsection (c);
				(4)submit to the
			 President and Congress an annual report under subsection (d); and
				(5)carry out other activities determined
			 appropriate by the President.
				(b)Comprehensive
			 analysisIn developing each
			 National Manufacturing Strategy under subsection (c), the President’s
			 Manufacturing Strategy Board shall conduct a comprehensive analysis of the
			 Nation’s manufacturing sector that—
				(1)addresses—
					(A)the value and role, both historic and
			 current, of manufacturing with respect to the economy, security, and global
			 leadership of the United States;
					(B)the current domestic and international
			 environment for the United States manufacturing sector, and any relevant subset
			 thereof;
					(C)Federal, State, local, and territorial
			 policies, programs, and conditions that affect manufacturing; and
					(D)any other matters affecting the
			 competitiveness, growth, stability, and sustainability of the United States
			 manufacturing sector, including—
						(i)levels of domestic production;
						(ii)productivity;
						(iii)the trade balance;
						(iv)financing and investment;
						(v)research and development;
						(vi)job creation and employment
			 disparities;
						(vii)workforce skills and development;
			 and
						(viii)adequacy of the industrial base for
			 maintaining national security; and
						(2)includes—
					(A)a comparison of the manufacturing policies
			 and strategies of the United States relative to the policies and strategies of
			 other countries;
					(B)the identification of emerging or evolving
			 markets, technologies, and products with respect to which United States
			 manufacturers could compete; and
					(C)short- and long-term forecasts for the
			 United States manufacturing sector, and forecasts of expected national and
			 international trends and factors likely to affect such sector in the
			 future.
					(c)National
			 Manufacturing Strategy
				(1)DevelopmentThe
			 President’s Manufacturing Strategy Board shall develop a National Manufacturing
			 Strategy, based on—
					(A)the results of the comprehensive analysis
			 conducted under subsection (b);
					(B)the studies carried out by the National
			 Academy of Sciences pursuant to section 7; and
					(C)any other information, studies, or
			 perspectives that the President’s Manufacturing Strategy Board determines to be
			 appropriate.
					(2)Goals and
			 recommendations
					(A)GoalsThe President’s Manufacturing Strategy
			 Board shall include in each National Manufacturing Strategy short- and
			 long-term goals for the Nation’s manufacturing sector, taking into account the
			 matters addressed in the comprehensive analysis conducted under subsection
			 (b).
					(B)RecommendationsThe President’s Manufacturing Strategy
			 Board shall include in each National Manufacturing Strategy recommendations for
			 achieving the goals provided under subparagraph (A). Such recommendations may
			 propose—
						(i)actions to be taken by the President,
			 Congress, State, local, and Territorial governments, the private sector,
			 universities, industry associations, and other stakeholders; and
						(ii)ways to improve Government policies,
			 coordination among entities developing such policies, and Government
			 interaction with the manufacturing sector.
						(3)Report
					(A)DraftNot later than 90 days before the date on
			 which the President is required to submit to Congress a report containing a
			 National Manufacturing Strategy under section 3, the President’s Manufacturing
			 Strategy Board shall publish in the Federal Register and on a public Internet
			 Web site a draft report containing a National Manufacturing Strategy.
					(B)Public comment;
			 review and revisionA draft
			 report published under subparagraph (A) shall remain available for public
			 comment for a period of not less than 30 days from the date of publication. The
			 President’s Manufacturing Strategy Board shall review any comments received
			 regarding the draft report and may revise the draft report based upon those
			 comments.
					(C)PublicationNot later than 30 days before the date on
			 which the President is required to submit to Congress a report containing a
			 National Manufacturing Strategy under section 3, the President’s Manufacturing
			 Strategy Board shall submit to the President for review and revision a report
			 containing a National Manufacturing Strategy, and, once the report is final,
			 shall publish such final report on a public Internet Web site.
					(D)EstimatesThe
			 final report published under subparagraph (C) shall include—
						(i)when feasible, an estimate of the short-
			 and long-term Federal Government outlays and revenue changes necessary to
			 implement the National Manufacturing Strategy and an estimate of savings that
			 may be derived from implementation of the National Manufacturing
			 Strategy;
						(ii)a detailed
			 explanation of the methods and analysis used to determine the estimates
			 included under clause (i); and
						(iii)detailed recommendations regarding how to
			 pay for the cost of implementation estimated under clause (i), when
			 feasible.
						(d)Annual
			 reportNot later than the
			 date that is one year after the date on which the first National Manufacturing
			 Strategy is published under section 3, and annually thereafter, the President’s
			 Manufacturing Strategy Board shall submit to the President and Congress a
			 report that includes—
				(1)views on the current state of manufacturing
			 in the United States;
				(2)an assessment of the implementation of
			 previously issued National Manufacturing Strategies;
				(3)recommendations for furthering the
			 implementation of previously issued National Manufacturing Strategies;
			 and
				(4)any suggested
			 revisions to the estimate required under subsection (c)(3)(D)(i) to implement
			 the recommendations included under paragraph (3) of this subsection.
				(e)ConsultationIn order to gain perspectives and avoid
			 duplication of efforts, the President’s Manufacturing Strategy Board shall
			 consult on manufacturing issues with the following:
				(1)The Defense Science Board.
				(2)The President’s Council of Advisors on
			 Science and Technology.
				(3)The Manufacturing Council established by
			 the Department of Commerce.
				(4)The Labor Advisory Committee for Trade
			 Negotiations and Trade Policy.
				(5)Such other governmental or private sector
			 entities as the President's Manufacturing Strategy Board considers
			 appropriate.
				6.Government
			 Accountability Office review of National Manufacturing StrategyNot later than the first day of April in
			 calendar years 2013, 2017, and 2021, the Comptroller General of the United
			 States shall submit to Congress a report on the National Manufacturing Strategy
			 published under section 3. The report shall include the following:
			(1)An assessment of
			 whether the recommendations from such National Manufacturing Strategy, and any
			 preceding National Manufacturing Strategies, were implemented.
			(2)An analysis of the
			 impact of such recommendations, to the extent data are available.
			(3)A
			 review of the process involved in developing such National Manufacturing
			 Strategy and any preceding National Manufacturing Strategies.
			(4)Recommendations
			 for improvements in developing the next National Manufacturing Strategy.
			7.Studies
			(a)Quadrennial
			 study
				(1)In
			 generalThe President, acting through the Secretary of Commerce,
			 shall enter into an agreement with the National Academy of Sciences to conduct
			 a study in accordance with this subsection.
				(2)ElementsThe
			 study shall examine the following:
					(A)The current state
			 of manufacturing in the United States.
					(B)Federal programs
			 and activities related to manufacturing systems.
					(C)The ways in which
			 Federal policies affect manufacturing, and likely future trends in
			 manufacturing if such policies remain unchanged.
					(D)Various possible
			 approaches for evaluating the implementation of the National Manufacturing
			 Strategy.
					(E)An assessment of
			 the trends and short- and long-term forecasts of manufacturing.
					(F)A review of the
			 trends and short- and long-term forecasts of manufacturing relied upon in
			 previous National Manufacturing Strategies, if any, as compared with actual
			 events and trends.
					(3)ReportThe
			 agreement entered into under paragraph (1) shall provide that not later than
			 the first day of April of the first year of each Presidential term, the
			 National Academy of Sciences shall submit to Congress and the President a
			 report containing the findings of the study.
				(4)Deadline for
			 first reportNotwithstanding paragraph (3), the first agreement
			 entered into under this subsection shall provide that the National Academy of
			 Sciences shall submit to Congress and the President a report containing the
			 findings of the study not later than 2 years after the date such agreement is
			 entered into.
				(5)Deadline for
			 subsequent agreementsEach agreement entered into under this
			 subsection, after the first such agreement shall be entered into not later than
			 18 months before the date on which the corresponding report under paragraph (3)
			 is required to be submitted.
				(b)Discretionary
			 studiesThe President, acting through the Secretary of Commerce,
			 may enter into further agreements with the National Academy of Sciences as
			 necessary to develop studies to provide information for future National
			 Manufacturing Strategies.
			8.Requirement to
			 consider National Manufacturing Strategy in budgetIn
			 the budget for a fiscal year submitted under section 1105(a) of title 31,
			 United States Code, the President shall include information regarding the
			 consistency of the budget with the goals and recommendations included in
			 National Manufacturing Strategy covering that fiscal year.
		
